Filed 9/19/13 P. v. Llanes CA3
                                           NOT TO BE PUBLISHED



California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                    (San Joaquin)
                                                            ----

THE PEOPLE,                                                                                  C069914

                   Plaintiff and Respondent,                                    (Super. Ct. No. SF112980A)

         v.

CHRISTIAN LLANES,

                   Defendant and Appellant.




         In January 2010, defendant Christian Llanes pleaded guilty to possession of
cocaine for the purpose of sale (Health & Saf. Code, § 11351) and driving a vehicle while
having a blood-alcohol level of 0.08 percent or more (Veh. Code, § 23152, subd. (b)).
Defendant also admitted to a prior conviction for driving under the influence (Veh. Code,
§ 23540). Consistent with the plea agreement, the trial court suspended imposition of
sentence, placed defendant on five years of formal probation, and ordered defendant to
serve 12 months in county jail.1



1      The court ordered an additional 10 days to be served in the county jail on the
conviction for driving under the influence, but ordered that to be served concurrent to the
term of 12 months.

                                                             1
          In November 2010, defendant admitted to violating his probation. The trial court
thus imposed a two-year prison sentence, suspended execution of sentence, and reinstated
probation with 365 days in county jail. After defendant admitted another probation
violation in December 2011, the trial court terminated probation on defendant's
conviction for possession of cocaine with the intent to sell and ordered execution of the
previously imposed two-year state prison term.2 Defendant asked the court to order his
sentence be served in county jail pursuant to the Criminal Justice Realignment Act of
2011 (Realignment Act) (Stats. 2011, 1st Ex. Sess. 2011–2012, ch. 15, § 1). The trial
court refused defendant's request. Defendant appealed.
          Defendant's sole claim on appeal is that his crimes are subject to the Realignment
Act's county jail provisions. (Health & Saf. Code, § 11351; Veh. Code, § 23152, subd.
(b).) Thus, he argues, because his sentence was not executed until after the Realignment
Act took effect, he is entitled to the benefit of its county jail provisions. We disagree and
affirm.
          Defendant relies on People v. Clytus (2012) 209 Cal.App.4th 1001 to support his
claim. This court recently published a decision, People v. Wilcox (2013) 217 Cal.App.4th
618, wherein we addressed the same scenario as that presented here and in Clytus: “[A]
defendant whose state prison sentence was imposed before but executed after the
effective date of the Realignment Act.” (Wilcox, supra, 217 Cal.App.4th at p. 622.) As
we explain in Wilcox, we disagree with the decision in Clytus, supra, 209 Cal.App.4th
1001. (Wilcox, supra, 217 Cal.App.4th at pp. 623-626.) For the reasons stated in Wilcox,
we reject defendant's claim here as well.




2      The court reinstated defendant’s probation on his conviction for driving under the
influence.

                                               2
                                  DISPOSITION
     The judgment is affirmed.



                                                NICHOLSON   , J.



We concur:



        BLEASE          , Acting P. J.



        BUTZ            , J.




                                         3